Mr. Justice Breese delivered the opinion of the Court: The positions assumed by appellants are not tenable. 1. The deferred payment, giving possession on the first day of December, 1871, and assignment of the lease, by the. terms of the agreement, were to be concurrent acts, consequently, the title to no portion of the property passed until these acts were performed. Frost v. Woodruff, 54 Ill. 157, and cases there cited. 2. The claim of appellees is not limited to the amount of the difference between the value of the fixtures, fifteen hundred dollars, and the sum they paid, two thousand dollars. The reason is very apparent. The contract for the lease and fixtures was entire, and not contemplated by the parties there would be a separation. The fixtures without the leasehold were of no use to appellees. The contract was for both, and appellants agreed to deliver both, on or before the first day of December, 1871. The fixtures were attached to the lease and building, to be used by appellees when they should acquire possession. 3. The damages are not excessive, as appellees have recovered only the money they paid appellants, together with legal interest thereon. The judgment must be affirmed. Judgment affirmed.